Citation Nr: 0738203	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1946.  He died on September [redacted], 1952, and the 
appellant is the remarried widow of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New York, 
New York.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1948.  

2.  The appellant's marriage to the veteran was terminated by 
his death in September 1952, and she was subsequently awarded 
DIC benefits.

3.  The appellant remarried in June 1954 and has been married 
to the same spouse ever since.

4.  At the time of her remarriage, the appellant was 26 years 
old.

5.  The appellant's DIC benefits were terminated at the time 
of her remarriage.


CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits as the 
remarried widow of a veteran as a matter of law. 38 U.S.C.A. 
§ 103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.55 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in November 1948.  The 
veteran died in September 1952.  The appellant subsequently 
received DIC benefits beginning in September 1952, which were 
terminated upon her remarriage in June 1954.  (The Board 
notes that in a letter dated in July 1954 and received into 
the record later that month, the appellant attested to the 
fact that she had remarried on June [redacted], 1954.  When she filed 
her current claim in August 2004, she indicated that her 
remarriage was performed in that same date but in 1953.  
Clearly, the proper date or remarriage was June 1954 as 
indicated by the contemporaneous records in the claims file.  
This typographical error is only pointed out for purposes of 
clarity.  Neither date results in a favorable determination 
as to the appellant's claim).  At the time of her remarriage, 
the appellant was 26 years old.  The appellant is still 
currently married to the same spouse.

The appellant is claiming that her DIC benefits should not 
have been terminated based upon her change in marital status 
in June 1954, or her age at that time.  Specifically, on 
multiple statements of record, she claims that her DIC 
benefits should be restored.  She argues that the denial of 
her benefits is age discrimination.  

The Board notes that an amendment to Title 38 of the United 
States Code, effective January 1, 2004, states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  These benefits include 
the dependency and indemnity compensation previously received 
by the appellant herein.  Id. at (d)(5)(A).  

Generally, a surviving spouse means a person of the opposite 
sex who was legally married to the veteran at the time of his 
death, and has not since remarried.  See 38 C.F.R. § 3.50(b).  
However, pursuant to the change in law and regulation, an 
individual, whose remarriage was before the date of the 
enactment of the amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period of the enactment of this amendment.  See Pub. L. No 
108-183, 117 Stat. 2653 (2003); 71 Fed. Reg. 29082 (May 19, 
2006).

In this case, it is clear that the appellant was under the 
age of 57 when she remarried.  She has not claimed otherwise.  
Therefore, this amendment is not applicable to her.  The 
amendment clearly and unambiguously states that the 
remarriage must take place after age 57.

The Board is bound to apply the laws and regulations of 
Congress and the VA.  See 38 U.S.C.A. § 7104.  Arguments as 
to the Constitutionality of the provision are beyond the 
jurisdiction of the Board and are not otherwise addressed 
herein.

The Board acknowledges the physical and emotional pain 
suffered by the appellant when she lost her first husband.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board is unable to find a legal basis for 
restoration of DIC benefits.


ORDER

The claim for restoration of DIC for the remarried widow of 
the veteran is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


